Citation Nr: 1116337	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board observes that the Veteran's representative submitted a statement in April 2011 noting that some of the medical records in the claims file belonged to another Veteran.  The Board has since removed these medical records and notes that there is no indication that any of the other Veteran's medical records were used in denying the Veteran's claim in the May 2008 rating decision.  While the representative requested that the claim be reconsidered, the Board believes that reviewing the record on appeal and making a decision on the issue is adequate without remanding to the RO.  

In the Veteran's July 2009 VA Form 9 he indicated that he was only appealing the issue of entitlement to service connection for tinnitus.  As such, the Board will not consider the other claims from the May 2008 rating decision.


FINDING OF FACT

The Veteran's current bilateral tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSION OF LAW

The Veteran's bilateral tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2008.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in March 2008 for his bilateral tinnitus claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his bilateral tinnitus began in-service and continues to by symptomatic.  For this reason, the Veteran believes his claim for service connection should be granted.

Here, the Veteran's entrance and separation exams are silent as to any treatment, diagnoses or complaints of tinnitus.  Service treatment records indicate the Veteran was provided medical evaluations both at entrance to and separation from service, in September 1966 and November 1969, respectively.  The Veteran was also given a medical evaluation in January 1967.  In the entrance examination, there was no defect noted for the Veteran's ears or eardrums.  Overall, in the September 1966 entrance examination, the only defect noted relates to the Veteran's identifying body marks, scars, and tattoos, but the examiner ultimately found the Veteran was physically qualified for enlistment.  In his September 1966 Report of Medical History the Veteran himself reported no ear trouble.  At the January 1967 examination again the Veteran reported no ear trouble on his Report of Medical History and the examiner noted no ear problems on his Report of Medical Examination.  In the separation examination, the Veteran's ears and eardrums were listed as normal.  Also, in his Report of Medical History, the Veteran reported no ear trouble, but he did indicate he had suffered from "running ears."  There is no further discussion of this symptom or evidence that it was treated in-service, or related to the Veteran's current tinnitus.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of bilateral tinnitus.  The lack of findings of record of an in-service incurrence of bilateral tinnitus weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of tinnitus come from the Veteran's VA examination in March 2008, approximately 38 years after separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted, the Veteran complained of tinnitus at his March 2008 VA examination.  The Veteran stated that he was exposed to a rocket explosion in-service and had suffered from intermittent tinnitus ever since.  The Veteran reported that his brother had constant bilateral tinnitus.  The Veteran further reported that approximately once a week his right ear rang for a few seconds.  It was not reported to be constant, but was described as recurrent in that it came back every week.  The examiner opined that the Veteran's complaints of ringing in his right ear were more consistent with the normal ear noises that everyone hears periodically.  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from bilateral tinnitus while in-service and that any current tinnitus is related to service.  The evidence of record does not link any incident of active duty to any current tinnitus.  There is also no medical opinion diagnosing the Veteran with tinnitus.  Furthermore, in reviewing the evidence described above, it is clear there is no evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The Board has considered, the Veteran's self-reported continuity of symptomatology of tinnitus dating back to his service, and is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, however, the first post-service evidence of complaints of tinnitus comes from 2008, at the earliest.  The length of time between separation from service and evidence of tinnitus over 35 years later weighs against a showing of continuity of symptomatology.  

In sum, the Board finds that there is no competent lay or medical evidence of bilateral tinnitus that manifested during active service and continued thereafter.  Furthermore, the length of time between the Veteran's separation from active service and first complaints of tinnitus weighs against the Veteran's claim granting service connection.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a bilateral tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


